Title: From Benjamin Franklin to Arthur Lee, 4 April[?] 1778
From: Franklin, Benjamin
To: Lee, Arthur


Sir,
Passy, April 4[?]. 1778
Mr. Deane communicated to me his Intention of setting out for America immediately as a Secret, which he desired I would mention to no body. I comply’d with his Request. If he did not think fit to communicate it to you also; It is from him you should demand his Reasons.
This Court has an undoubted Right to send as Ministers who it pleases and where it pleases without advising with us, or desiring our Approbation. The Measure of sending Mr. Gerard, as a Minister to Congress, was resolv’d on without consulting me, but I think it a wise one; and if I did not, I do not conceive that I have any right to find fault with it. France was not consulted when we were sent here. Your angry Charge therefore of our “making a Party Business of it” is groundless; we had no Hand in the Business; And as we neither “acted nor advis’d” in it, which you suppose, your other high sounding Charge of our doing thereby violence to the Authority that constituted us, and a great Injury and Injustice to you, is equally without Foundation. As to the concealing it from you, Reasons were given by Mr. Deane, that appear’d to me satisfactory, and founded entirely on Views of Publick Good. I promise to communicate them to you hereafter, if you desire it, that you may have an Opportunity of refuting them if you can. At present it is not proper.
Your third Paragraph therefore, containing a particular Account of what pass’d between you and me at my House on Monday, seems not to require any Answer. I am still of the same Opinion, that after having sent the Treaties themselves by different good Conveyances, in which Treaties our Publick Character was acknowledg’d in the most authentic Manner, and the Avowal of the Transaction by the French Ambassador to the King of England, which was in all the Papers of Europe, the sending a Vessel express to carry the News of paying our Respects to Court, which was likewise in the Papers, was an Expensive and altogether unnecessary Operation.
I receiv’d your Letter directed to Mr. Deane and myself relating to the Accounts. I had no Opportunity of showing it to him till the Evening of his Departure, and then he was too much in a Hurry to peruse it. I could not therefore sooner answer it. But I then wrote an Answer acquainting you that he had put into my hands the Public Papers with all the Information he could give relating to the Accounts. It was intended to be transcrib’d fairly and sent you in the Morning. Your Secretary call’d for an Answer before I had time to copy it. I had a good deal of Company; and thinking a verbal Message might perhaps do as well and save the Trouble, I desired him with my Compliments to acquaint you that I was ready to settle the Account with you at any time you should think fit to appoint, except the morrow, when I should be otherwise engag’d. As this verbal Message offended you, tho’ I cannot conceive why, I now send you the Letter. In it I complain of your artful and I think I may call them unjust Insinuations. You give me fresh Instances in the Letter I am answering. You magnify your Zeal to have the Publick Accounts settled, and insinuate that Mr. Deane and I prevented it, he by “taking Possession of all the Vouchers,” and both of us by taking constantly the Publick Papers to ourselves, which are the Property of all the Commissioners. When this comes to be read in the Committee, for whom it seems to be calculated rather than for me who know the Circumstances, what can they understand by it, but that you are the only careful honest Man of the three, and that we have some Knavish Reasons for keeping the Accounts in the Dark, and you from seeing the Vouchers? But The Truth is, the Papers naturally came into Mr. Deane’s Hands and mine, first as he was engag’d in the Purchasing of Goods for the Congress before either you or I came into France, next as somebody must keep the Papers, and you were either on long Journeys to Spain, to Vienna, and Berlin, or had a Commission to go and reside in Spain, which it was expected would soon be executed; Mr. Deane and I liv’d almost constantly in the same House either at Paris or Passy, you separate from us, and we did most of the Business. Where then could the Papers [be] so properly placed as with us, who had daily Occasion to make Use of them? I never knew that you desired to have the Keeping of them. You never were refus’d a Paper or the Copy of a Paper that you desired. Why then these Reflections?
As to my not acquainting you with the Opportunity of Writing to Congress by Mr. Deane, we had lately wrote and sent by probably safe Conveyances all I knew of Importance to write. I therefore did not propose, nor write any Letter to the Committee by him, especially as in my Opinion, considering the Route he was to take, he would not arrive so soon as other Vessels who may sail long after him, and he could himself give as good an Account of our being at Court, the only Publick Transaction since our last Letters, as we could write.
You ask me, Why I act so inconsistent with my Duty to the Publick? This is a heavy Charge, Sir, which I have not deserved. But it is to the Publick I am accountable and not to you. I have been a Servant to many Publicks, thro’ a long Life; have serv’d them with Fidelity, and have been honour’d by their Approbation: There is not a single Instance of my ever being accus’d before of acting contrary to their Interest or my Duty. I shall account to the Congress when call’d upon for this my terrible Offence of being silent to you about Mr. Deane’s and M. Gerard’s Departure. And I have no doubt of their Equity in acquitting me.
It is true that I have omitted answering some of our [your] Letters, particularly your angry ones, in which you with very magisterial Airs school’d and documented me, as if I had been one of your Domestics. I saw in the strongest Light the Importance of our living in a decent Civility towards each other while our great Affairs were depending here. I saw your jealous, suspicious, malignant and quarrelsome Temper, which was daily manifesting itself against Mr. Deane, and almost every other Person you had any Concern with; I therefore pass’d your Affronts in Silence; did not answer but burnt your angry Letters, and received you when I next saw you with the same Civility as if you had never wrote them; Perhaps I may still pursue the same Conduct, and not send you these. I believe I shall not unless exceedingly press’d by you, for of all things I hate Altercation.
One Word more about the Accounts. You tell me, that my Reason for not settling the Accounts before, was, that it was not my Business; now it seem’d my Business only, and Mr. Deane had nothing to do with it. Both these Positions are imaginary. I [interlined: could] never gave any such Reason, being always willing to settle Accounts with every body, and not having the least Motive to delay or postpone the Settlement of these; nor could it seem that I should say Mr. Deane had nothing to do with it. He had done what he could towards it; and being actually gone, could do no more. The Infinity of Business we have had is the true and only Reason that I know of why they have not been settled, that is, why we did not meet, sit down and compare the Vouchers with the Articles in the Banker’s Account, in order to see that his Charges were supported, and that he had given us due Credit for the Monies we had put into his Hands. This I apprehend is all we have to do here. It is to the Congress we are separately to account for the separate Drafts we have made on him. This Mr. Deane can do when he arrives, having taken a Copy of the Account with him. If you think we should account to one another for our Expences: I have no Objection tho’ I never expected it. I believe they will be found very moderate. I am sure mine will, having had only the Necessaries of Life, and purchas’d nothing besides except the Encyclopedia, nor sent a Sixpence worth of any thing to my Friends or Family in America.
 
Notation: BF. to A. Lee April 3. 1778.
